NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 02 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

STEVEN A. MARTIN,                                No. 09-17243

              Plaintiff - Appellant,             D.C. No. 2:04-CV-00756-LKK-
                                                 JFM
  v.

B. MCKEE, Associate Warden; M LEA,               MEMORANDUM*
Facility C Captain; K. M. CHASTAIN,
Associate Warden; L. VILES, Correctional
Officer; J. JOHNSON, Lieutenant; D. B.
GAUTHREAUX, Correctional Officer; R.
RAMOS, Sergeant; D. WHEELER, Psych;
V. MINI, Counselor; D. MATTHEWS,
Correctional Officer; D. CADE,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                  Lawrence K. Karlton, District Judge, Presiding

                           Submitted January 22, 2014**

Before: D.W. NELSON, LEAVY, and THOMAS, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California prisoner Steven Martin (“Martin”) appeals pro se from the entry

of judgment in his 42 U.S.C. § 1983 action, following a unanimous verdict in

appellee correctional officers’ favor. We have jurisdiction pursuant to 28 U.S.C. §

1291, and we affirm.

      The district court did not err in granting summary judgment to Captain Lea,

Associate Warden McKee, Counselor Mini, Sergeant Ramos, Psychologist

Wheeler, and Lieutenant Johnson (in part) on Martin’s retaliation claim. Even if

we assume, without deciding, that Martin was engaged in constitutionally protected

conduct, he has not raised a genuine dispute of material fact as to whether a nexus

existed between that protected activity and the alleged retaliation. Huskey v. City

of San Jose, 204 F.3d 893, 899 (9th Cir. 2000).

      The district court did not err in granting summary judgment on Martin’s

access-to-court claim. Martin failed to raise a genuine dispute of material fact as to

whether Matthews prevented him from bringing an actionable claim. See Lewis v.

Casey, 518 U.S. 343, 353 (1996); 02-CV-01058-GEB-JFM Docket No. 18.

      The district court did not err in granting summary judgment to Captain Lea,

Associate Warden Chastain, Counselor Cade, and Psychologist Wheeler for their

actions as a committee. Martin failed to raise a genuine dispute of material fact as

to whether the committee members took a retaliatory action by imposing “some


                                          2
form of punishment” or taking an “adverse regulatory action.” Brodheim v. Cry,

584 F.3d 1262, 1271 (9th Cir. 2009).

      Finally, we affirm the district court’s exclusion of Martin’s proposed

exhibits. Even if we presume that the district court erred, Martin has not shown

that any such error “substantially prejudiced” him. Harper v. City of Los Angeles,

533 F.3d 1010, 1030 (9th Cir. 2008).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3